Exhibit 99.1 FOR IMMEDIATE RELEASE Inogen Announces First Quarter 2016 Financial Results - Q1 2016 Sales Revenue up 42.4% Over the Same Period in 2015 - - Q1 2016 Net Income up 50.4% Over the Same Period in 2015 - - Reiterates 2016 Guidance - Goleta, California, May 9, 2016 — Inogen, Inc. (NASDAQ: INGN), a medical technology company offering innovative respiratory products for use in the homecare setting, today reported financial results for the three-month period ended March 31, 2016. First Quarter 2016 Highlights · Total revenue of $43.0 million, up 27.4% over the same period in 2015 § Sales revenue of $32.8 million, up 42.4% over the same period in 2015 § Rental revenue of $10.2 million, down 4.9% over the same period in 2015 · Net income of $2.4 million, reflecting a 50.4% increase over the same period in 2015 and a 5.5% return on revenue · Adjusted EBITDA of $8.1 million, representing 27.3% growth over the same period in 2015 and an 18.9% return on revenue (see accompanying table for reconciliation of GAAP and non-GAAP measures) · Total units sold in Q1 2016 were 17,000, an increase of 54.5% over the same period in 2015, reflecting the continued strong consumer demand for the Company’s products across all channels · Rental patient population increased to 33,200 as of March 31, 2016, reflecting growth of 10.7% versus March 31, 2015 “Our strong results in the quarter were notable, given that the first quarter is traditionally weaker based on historical seasonality trends. Our domestic business-to-business sales channel demonstrated 61.2% revenue growth in the first quarter of 2016 versus the first quarter of 2015, primarily due to continued strong private label demand for our portable oxygen concentrators,” said Chief Executive Officer, Raymond Huggenberger. “We are well-positioned to deliver on our 2016 corporate objectives and remain focused on improving the quality of life of supplemental oxygen users worldwide.” First Quarter 2016 Financial Results Total revenue for the three months ended March 31, 2016 rose 27.4% to $43.0 million, from $33.8 million in the same period in 2015. Domestic business-to-business sales exceeded expectations and grew 61.2% over the same period in 2015 and represented the fastest growing channel in the quarter, primarily due to increasing private label demand and secondarily due to increasing reseller and home medical equipment (HME) provider demand for the Company’s portable oxygen concentrators. International business-to-business sales in the first quarter grew 18.7% over the comparative period in 2015, primarily due to continued strong demand from the Company’s European partners.Direct-to-consumer sales rose 52.4% over the same period in 2015, primarily due to increased sales headcount and increased marketing spend to drive consumer awareness.Direct-to-consumer rental revenue decreased 4.9% from the same period in 2015, primarily due to the declines in Medicare rental reimbursement rates that took effect in the first quarter of 2016 and an increase in provisions for rental adjustments in the first quarter of 2016.The Company’s total rental patients on service increased by 3,200 net patients, an increase of 10.7% as of March 31, 2016 compared to March 31, 2015, and increased sequentially 400 net patients, an increase of 1.2% as of March 31, 2016 compared to December 31, 2015. Gross margin improved to 49.5% in the first quarter of 2016 compared to 47.5% in 2015. Sales gross margin improved to 49.7% in the first quarter of 2016 versus 45.4% in the first quarter of 2015. The improvement in sales gross margin was primarily related to lower cost of goods sold per unit due to lower materials and labor costs associated with the upgraded Inogen One G3 product launched in the fourth quarter of 2015.In addition, an increase in sales mix toward higher margin direct-to-consumer sales, which accounted for 40.7% of total sales revenue in the first quarter of 2016 versus 38.1% in the first quarter of 2015, improved sales gross margin.Combined, these two factors enabled the Company to more than offset the decline in business-to-business average selling prices resulting from an increasing proportion of private label sales and additional price concessions associated with the increased sales volumes worldwide.Rental gross margin was 48.9% in the first quarter of 2016 versus 52.0% in the first quarter of 2015 due to lower net revenue per rental patient primarily driven by the Medicare reimbursement reductions and an increase in provisions for rental adjustments in the first quarter of 2016, partially offset by lower cost of rental revenues associated with lower depreciation and servicing costs per patient. Operating expense was $18.0 million in the first quarter of 2016 versus $13.5 million in the first quarter of 2015 as the Company made strategic investments in additional sales headcount and support personnel and the Company incurred a cost of $1.0 million related to a litigation settlement expense in the first quarter of 2016. Operating expense as a percentage of revenue increased to 41.9% in the first quarter of 2016 from 40.0% in the first quarter of 2015.Non-GAAP operating expense excluding the litigation settlement expense as a percentage of revenue was 39.6% in the first quarter of 2016 compared to 37.3% in the first quarter of 2015 excluding the $0.9 million cost for the audit committee investigation (see accompanying table for reconciliation of GAAP and non-GAAP measures).Operating expense included research and development expense of $1.2 million in the quarter versus $0.9 million in the comparative period in 2015, primarily due to increased personnel and product development expenses attributed to the upcoming Inogen One G4 product launch, as well as the Company’s continued commitment to innovation.Sales and marketing expense was $9.0 million in the quarter versus $6.9 million in the comparative period in 2015, primarily due to increased direct-to-consumer salesforce additions and media expense. General and administrative expense was $7.9 million in the quarter versus $5.7 million in the comparative period in 2015, primarily due to increased personnel-related expenses, a litigation settlement expense expense of $1.0 million associated with a California wage and hour claim, and increased bad debt expense.These increases were partially offset by lower general legal and accounting expenses, primarily due to costs of $0.9 million for the audit committee investigation that occurred in the first quarter of 2015. Net income for the first quarter of 2016 increased 50.4% to $2.4 million from $1.6 million in the first quarter of 2015, or $0.11 per diluted common share compared to $0.08 in the first quarter of 2015.In the first quarter of 2016, Inogen's effective tax rate was 30.4% compared to 35.0% in the first quarter of 2015, primarily associated with a decreased valuation allowance on net operating losses in California.In the first quarter of 2016, Inogen’s effective tax rate before discrete items was 37.4% compared to 38.6% in the first quarter of 2015.The decrease was mostly associated with lower stock compensation dispositions as a percentage of pre-tax income, partially offset by a reduction in domestic production activities deduction received in the first quarter of 2015. Adjusted net income for the three months ended March 31, 2016 rose 50.4% to $2.4 million from $1.6 million in the first quarter of 2015. Adjusted EBITDA for the three months ended March 31, 2016 rose 27.3% to $8.1million from $6.4 million in the first quarter of 2015. Cash, cash equivalents, and short-term investments were $86.1 million as of March 31, 2016, compared to $82.9 million as of December 31, 2015, an increase of $3.2 million in the first quarter of 2016. Financial Outlook for 2016 The Company confirmed its 2016 revenue guidance of $187 to $191 million, which represents year-over-year growth of 17.6% to 20.1%.The Company continues to expect total revenue headwind from Medicare competitive bidding reimbursement reductions to be 3.5 – 4.0% in 2016.
